Citation Nr: 1608531	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  14-01 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a prostate condition, to include prostatitis, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1956 to October 1959 and from December 1959 to January 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

A hearing before a Decision Review Officer (DRO) was held in January 2013.  A videoconference hearing was held in November 2015 before the undersigned Veterans' Law Judge (VLJ).  Copies of those hearing transcripts have been added to the record.

The record reflects that after the final Supplemental Statement of the Case (SSOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent SSOC was issued, but this is not necessary because on the record at the Veteran's November 2015 hearing, his representative waived initial AOJ consideration of any evidence submitted in the 30 day period the record was held open subsequent to the hearing.  38 C.F.R. § 20.1304 (c)(2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for obstructive sleep apnea and a prostate condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of probative evidence indicates that the Veteran has not had diabetes mellitus at any time during the claim period. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

In Pelegrini v. Principi, the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

In a February 2010 letter, VA satisfied its duty to notify the Veteran.  Specifically, the RO notified the Veteran of the information and evidence necessary to substantiate the claim; information and evidence that the VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015) to assist the Veteran.  The Veteran's service treatment records and private treatment records, and lay statements are of record.  At his November 2015 hearing the Veteran indicated that he had not received VA treatment for any of his disabilities on appeal.  VA provided the Veteran VA examinations in May 2010 and April 2013.  The examination reports reflect that the examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the VA examinations and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As noted above, the Veteran was afforded DRO and Board hearings.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the DRO or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the hearing, the Veteran was assisted by an accredited representative.  The representative and the DRO and VLJ asked questions addressing the criteria for service connection.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran and his representative, through testimony and questioning, demonstrated actual knowledge of the elements necessary to substantiate his claim.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearings.  Therefore, the Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations.  The Board will therefore review the merits of the Veteran's claims, de novo.  

Diabetes Mellitus 

Service connection may be established for a disability resulting from diseases or injuries, which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

With regard to herbicide exposure, VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (i.e., January 9, 1962 to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  For these veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The list of diseases associated with herbicide exposure Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes)..  38 C.F.R. § 3.309(e) (2015). 

In the present case, the Veteran asserts that he has diabetes related to his service in Vietnam.  The Board notes that the Veteran had ground service in Vietnam from August 1966 to September 1967.  Accordingly, herbicide exposure is conceded.  

As such, the Veteran's claim turns on whether he has had diabetes mellitus at any time during the pendency of the appeal.  
The Veteran was provided a VA diabetes mellitus examination in May 2010.  The examiner noted that the Veteran reported being diagnosed with diabetes in 2007.  The Veteran reported that at that time that he was found to have elevated glucose and advised that he should watch his diet and exercise more.  Thereafter, the Veteran lost 44 pounds and continued to monitor his diet, but has not required any medication for diabetes.  The examiner noted that glucose and HGBA1C testing conducted in conjunction with the May 2010 examination were within normal limits.  After reviewing the claims file and the medical records, the examiner opined that the Veteran did not meet the diagnostic criteria for diabetes.

The Board notes that private treatment records from Internal Medicine Associates dated in April 2011, March 2011, and November 2012 noted that the Veteran has diabetes mellitus II.  A corresponding lab results printout, dated in November 2012, noted a glucose serum of 97 and A1C of 6.2. 

The Veteran was provided another VA examination in April 2013.  The examiner noted that although the Veteran had impaired fasting glucose, after thoroughly reviewing the evidence of record the Veteran did not meet the criteria for a diagnosis of diabetes.  In support of that finding the examiner explained that the Veteran had not had two fasting glucose levels of 126 or higher or a hemoglobin A1C of 6.5 or higher.  The examiner noted that the Veteran had a non-fasting glucose of 207 in May 2007.  However, repeated testing the same week indicated a non-fasting glucose of 123.  The examiner acknowledged that the Veteran's private medical records listed a diagnosis of diabetes; however, the examiner opined that notwithstanding that notation the Veteran technically did not meet the diagnostic criteria for diabetes for the reasons stated above. 

Lab reports from Dr. Perez dated in February 2014 and May 2015 indicate respective glucose levels of 91 MG/DL and 108 MG/DL.

After reviewing all the evidence of record, the Board finds that the weight of probative is against finding that the Veteran presently has or ever had diabetes mellitus during the pendency of the appeal.  The Board acknowledges that private treatment records from Internal Medicine Associates dated during the pendency of the appeal note a diagnosis of diabetes.  Even considering those records, the April 2013 VA examiner opined that the Veteran did not meet the diagnostic criteria for diabetes because he had not had two fasting glucose levels of 126 or higher or a hemoglobin A1C of 6.5 or higher.  As the examiner's opinion considered the private diagnoses of record and provided a rationale for discounting those diagnoses, the April 2013 VA examination report is found to be the most probative evidence of record regarding whether the Veteran has had diabetes during the pendency of the appeal.  

The Board acknowledges that the April 2013 examiner did not acknowledge a February 2008 treatment record from Dr. Tumbaco that revealed a glucose level of 136 MG/DL and an A1C of 6.  While the Board acknowledges a second isolated elevated glucose level that exceeded 126 that was not addressed by the April 2013 examiner, the Board finds that it does not render the examination report inadequate or less probative.  Specifically, the February 2009 lab result is dated approximately 2 years prior to the Veteran's claim.  Additionally, at his November 2015 hearing the Veteran acknowledged that while Dr. Tumbaco had diagnosed him with borderline diabetes and instructed him to watch his diet and exercise, he acknowledged that his diabetes never progressed passed borderline diabetes. 

In the absence of proof of a current disability, service connection must be denied.  Boyer v. West, 210 F.3d 1351, 1353   (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (noting that "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability... in the absence of a proof of present disability there can be no claim").  The Board has not overlooked the Court's holding in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) noting that evidence of disability preceding the date of claim should be considered in determining whether a disability existed at the date the claim was filed.  However, for the reasons stated above, the Board finds that in the present case the probative weight of evidence indicates that the Veteran does not have and did not have diabetes mellitus at the time his claim was filed.  The Board has also considered the Court's holding in McClain v. Nicholson, 21 Vet. App. 319 (2007) which held that the requirement for a "current disability" can be met if there is a disability at any point during the claim period.  In this case, the Board finds that there has not been a diagnosis of diabetes at any point, and, although the Veteran is pre-diabetic, the VA examinations have specifically determined that he does not have diabetes.  Therefore, the board finds that the requirement for a current disability has not been met.


ORDER

Entitlement to service connection for diabetes mellitus is denied.


REMAND

After a review of the record, the Board concludes that a remand is necessary so that VA may fulfill its duty to assist the Veteran in substantiating his claims.

The Veteran was provided a VA examination with regard to his claimed prostate condition in May 2010.  While the Veteran was diagnosed with benign prostatic hypertrophy and prostatitis, the examiner did not render an etiological opinion regarding the cause of the Veteran's diagnoses.  Accordingly, the examination report is inadequate for adjudicating the Veteran's claim and an additional VA examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

To date, the Veteran has not been provided a VA examination to assess the etiology of his obstructive sleep apnea.  Generally, VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, private treatment records confirm that the Veteran was diagnosed with obstructive sleep apnea via a sleep study.  Moreover, lay evidence of record indicates that the Veteran snored loudly during service.  Specifically, the Veteran's wife reported that she observed the Veteran's snoring and heard him intermittently stop breathing during service.  In the alternative, the Veteran has also asserted that his sleep apnea is related to his service connected PTSD.  In light of the above, the Board finds that the Veteran's obstructive sleep apnea may be related to service or his service connected PTSD.  Accordingly, on remand the Veteran should be provided a VA examination to determine the nature and etiology of his obstructive sleep apnea. 

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Contact the Veteran and request that he submit completed VA Forms 4142, Authorization and Consent to Release Info to the VA, for any updated private treatment he obtained for his prostate condition or obstructive sleep apnea, to include any updated treatment records from Dr. Perez or Dr. Templeton.  Obtain and associate with the claims file any identified private treatment records.  If a negative response is received from the Veteran, or from any treatment provider, the claims file should be properly documented, and the Veteran must be so notified and advised that she may submit his private treatment records if he so chooses. 

For any private records identified, the AOJ must make two (2) attempts to obtain the records, unless the first attempt establishes that later attempts would be futile.  If identified records are not obtained, the AOJ should notify the Veteran of (1) the identity of the records, (2) what attempts were taken to obtain them (3), that the claim will be adjudicated based on the evidence available, and (4) that if he later submits the missing records, the claim may be readjudicated.

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any prostate condition.  The claims file and a copy of this remand must be made available to the examiner.  All necessary tests must be conducted.  The examiner is asked to address the following:

a.  Identify all prostate conditions present during the pendency of the appeal, to include benign prostatic hypertrophy and prostatitis.  

b.  For each diagnosed prostate condition, state whether it is at least as likely as not (a 50 percent or higher degree of probability) that it initially manifested during service or is otherwise etiologically related to active service.  

In so opining, the examiner should address the Veteran's lay statements that his prostate condition is related to his herbicide exposure during active service.  

A complete rationale for all opinions must be provided.

3.  Provide the Veteran a VA examination to determine the nature, extent, and etiology of his sleep apnea.  After reviewing the claims file and examining the Veteran, the examiner should provide an opinion as to:

a.  Whether it is at least as likely as not (i.e., 50 percent probability or higher) that sleep apnea had its onset in active service or is otherwise causally or etiologically related to active service.

In rendering the requested opinion, the examiner should address the lay statements of record regarding the Veteran's snoring during service.

b.  Whether it is at least as likely as not (i.e., 50 percent probability or higher) that the Veteran's sleep apnea was caused or aggravated (permanently worsened beyond the natural progression of the disease) by his service-connected PTSD.

A complete rationale for all opinions must be provided.

4.  Finally, readjudicate the claims.  If any benefit is not granted in full, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, and an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


